Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim offers additional language beyond what is included in claim 1 and thus is considered to further limit claim 1.  However, claim 1 already requires carbon layers and metal compound layers alternately and repeatedly stacked, which necessarily (i.e., inherently according to the ordinary meaning of that term) includes between the metal compound layers.  Thus, it is unclear what is required by claim 4, since it must further limit claim 1 to comply with section 112(d), but the plain meaning of the terms do not further limit claim 1 in any way.
Regarding claim 9, the claim requires a result:  “reduce elution of the lithium-sulfur compound into the electrolyte”.  However, it is unclear what reference should be considered in order to determine a base level of elution of lithium-sulfur compound into the electrolyte to establish whether or not a reduction occurs or not.
Regarding claim 11, the claim recites “the main carbon sources” in plural form, but there is only antecedent basis for a single main carbon source.
Further regarding claim 14, because the “auxiliary thermal treatment” introduced in that claim would constitute the second thermal treatment performed during the process of claim 14, it is unclear whether this “auxiliary thermal treatment” is meant to be the previously recited “second thermal treatment” or instead is a new thermal treatment resulting in a method having three thermal treatment steps.  If the latter, the naming of the various thermal treatment steps should be reconsidered to avoid this confusion.
Further regarding claim 16, it is unclear if “a mixture thereof” recited in claim 16 is meant to replace the “a mixture thereof” recited in claim 10, or if instead the claim now requires two separate mixtures to exist.  Further, it is unclear whether later recitations of “the mixture” in claim 10 would refer to the “a mixture thereof” recited in claim 10, or the one recited in claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “MoS2/graphene nanocomposite with enlarged interlayer distance as a high performance anode material for lithium-ion battery” by Chen et al. in Journal of Materials Research volume 31, n. 20, 2016 at page 3151 (“Chen”).  Regarding claims 1, 2, 4, 6, 8, and 9, Chen discloses a lithium ion battery comprising a lithium foil anode, a cathode comprising positive electrode active material, the anode and cathode being spaced apart from one another by an electrolyte-impregnated porous separator, the electrolyte including lithium salt.  The positive active material is formed of alternating layers of graphene and MoS2.  The battery is was cycled, thus resulting in lithium intercalation into the positive active material where lithium sulfide is formed, separating the sulfur and molybdenum.  Because the material is substantially the same as that disclosed by Applicant, the Office finds that elution of the lithium is also hindered in the structure of Chen.
Further regarding claims 3 and 7, the Office notes that the layer of MoS2 itself comprises individual monolayers of MoS2 separated from one another by a layer of carbonized glucose, where the interlayer spacing between these monolayers of MoS2 is 6.4 angstroms.  Further regarding 5, these alternating layers of carbonized glucose/MoS2 are bounded at each end by a layer of graphene, which in this structure corresponds to the recited carbon shell layer.
Regarding claims 10, 11, 14, and 18, the positive active material is formed by providing a main carbon source in the form of a suspension of graphene oxide sheets and combining this with sodium molybdenite as a source of molybdenum and thiourea as a sulfur source and heating at 200C for 24 hours.  An auxiliary carbon source is later provided, followed by heating in a nitrogen environment at 800C for 2 hours.
Further regarding claims 12 and 13, Chen notes that the precursor prior to treatment with glucose had spacing between MoS2 layers of 9.8nm, but that the composite arrived at after treatment with glucose and annealing was 6.4nm.
Further regarding claim 15, a glucose molecule is larger than a single six-carbon graphene ring.
Further regarding claim 17, the Office notes that the active material will include two outermost layers of graphene that surround the inner carbon layers and MoS2 layers.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727